Case: 18-41149      Document: 00515069566         Page: 1    Date Filed: 08/08/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                    No. 18-41149                         August 8, 2019
                                  Summary Calendar
                                                                         Lyle W. Cayce
                                                                              Clerk
FLAVIO TAMEZ,

              Plaintiff - Appellant

v.

UNITED STATES OF AMERICA; AUSA JULIE K. HAMPTON; LISA
LOPEZ; GRACE REYES; LETICIA MARTINEZ; SANDRA CACERES-
NAVARRETE; ALEX DE ARMAS; JOHN DOE,

              Defendants - Appellees




                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 2:18-CV-83


Before JOLLY, JONES, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       AFFIRMED. See 5TH CIR. R. 47.6.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.